NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            MARISSA H., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.G., Appellees.

                              No. 1 CA-JV 15-0275
                                FILED 3-3-2016


            Appeal from the Superior Court in Maricopa County
                              No. JD527241
              The Honorable Shellie F. Smith, Judge Pro Tem

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By David C. Lieb
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Department of Child Safety, Appellee



                        MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Margaret H. Downie joined.
                        MARISSA H. v. DCS, A.G.
                         Decision of the Court

G E M M I L L, Judge:

¶1           Marissa H. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her son, A.G., who was born in 2011. For
the following reasons, we affirm.

                             BACKGROUND

¶2            Mother and Antonio G. (“Father”) are A.G.’s biological
parents. Father’s parental rights were terminated in July 2015, and he is not
a party to this appeal. In December 2013, A.G.’s guardian ad litem filed a
dependency petition, and A.G. was taken into temporary care by the
Department of Child Safety (“DCS”). The petition alleged that Mother had
abandoned A.G., failed to provide for his needs, and was abusing
substances. DCS was unable to locate Mother at that time.

¶3            The evidence at the severance trial revealed that following
A.G.’s birth, Mother and A.G. lived with Mother’s maternal grandmother
(“Grandmother”) and grandfather. Mother then moved to live on her own
in Phoenix from approximately March 2013 to March 2014, but A.G. stayed
with Grandmother due to Mother’s substance abuse issues. Mother was
incarcerated from March 14, 2014 until May 23, 2014. On August 8, 2014,
Mother moved to Iowa to live with her boyfriend, leaving A.G. with
Grandmother. Mother left Grandmother no legal way to provide medical
care for A.G. The ongoing case manager, Casey Shatto, was unable to
contact Mother personally until Mother appeared telephonically at court in
September 2014. On August 19, 2014, DCS filed a motion for termination
of the parent-child relationship between Mother and A.G.

¶4            The juvenile court held a two-day, contested trial on the
motion for termination. Shatto testified that A.G. saw his great-
grandparents as his mother and father. Shatto also testified that Mother
had only visited with A.G. five times in over a year,1 and since moving to
Iowa, Mother had only sent two cards and a total of $40 to A.G. 2 In her


1 There were discrepancies in various reports regarding the dates of
Mother’s visits with A.G.

2  Mother testified that Shatto was lying about how many times she had
seen A.G. since moving to Iowa. Mother stated that she had seen A.G. twice
since moving and had sent him seven cards along with presents for



                                     2
                         MARISSA H. v. DCS, A.G.
                          Decision of the Court

testimony, Mother acknowledged that she did not believe that the $40 was
a reasonable amount and that she believed it cost around $400 per month
to raise a child. Mother also conceded that she did not believe she had a
normal parental relationship with A.G. while in Iowa.

¶5            Mother testified that she did not know that DCS was involved
with A.G. prior to August 2014.3 She had asked for an Interstate Compact
for the Placement of Children (“ICPC”) agreement regarding A.G. while in
Iowa, but this request was denied. Shatto testified that she wanted to see
Mother fully participate in services and see A.G. on a regular basis before
an ICPC would have been appropriate. Shatto was concerned because
Mother was not trying to build a relationship with A.G. There was no
regular contact with A.G. after Mother moved to Iowa, even though
Grandmother was open to her talking with A.G. on the phone.4 Mother
stated that she wanted to establish herself in Iowa before moving A.G., so
that it would be an easy transition.

¶6            Mother testified that she was not aware that Grandmother
had alleged that she abandoned A.G. Mother also stated that she knew
Grandmother had Arizona Health Care Cost Containment System coverage
for medical care so she did not make legal arrangements for A.G. While in
Iowa, Mother participated in services and obtained substance abuse
treatment, but she did not complete services. Mother also testified that DCS
did not offer to help arrange visits and never asked Mother to pay any
money toward A.G.’s care.

¶7            The juvenile court found that DCS had proven by clear and
convincing evidence the statutory ground of abandonment. The court also
found by a preponderance of the evidence that termination was in the best
interests of A.G. Mother timely appeals. We have jurisdiction in
accordance with Arizona Revised Statutes (“A.R.S.”) sections 8–235(A), 12–
120.21(A)(1), and 12–2101(A)(1).



Christmas. Mother also testified that she had talked to A.G. four times on
the phone through Grandmother while in Iowa and about once a month by
video chat through other family members.

3 Shatto testified that she did not believe that Mother was unaware of DCS’s
involvement.

4   Mother testified that Grandmother would not answer her calls.

                                     3
                         MARISSA H. v. DCS, A.G.
                          Decision of the Court

                               DISCUSSION

¶8             Although the right to the custody and control of one’s child is
a fundamental one, it is not absolute. See Michael J. v. Ariz. Dep’t of Econ.
Sec., 196 Ariz. 246, 248, ¶¶ 11–12 (2000). To justify the termination of the
parent-child relationship, the juvenile court must find at least one of the
statutory grounds under A.R.S. § 8–533(B) by clear and convincing
evidence. Marina P. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 326, 329, ¶ 18 (App.
2007). The juvenile court must also find by a preponderance of the evidence
that termination of the parent-child relationship is in the best interests of
the child. Id. We will not disturb the court’s order terminating parental
rights unless its factual findings are clearly erroneous and no reasonable
evidence exists to support them. Minh T. v. Ariz. Dep’t of Econ. Sec., 202 Ariz.
76, 78–79, ¶ 9 (App. 2001).

¶9             Mother does not contest the juvenile court’s conclusion that
she abandoned A.G. Her only argument is that the juvenile court erred in
terminating her parental rights because it did not make an express finding
that DCS offered adequate reunification services or that such services
would have been futile. Under A.R.S. § 8–533(B)(1), the juvenile court may
terminate parental rights to a child if “the parent has abandoned the child.”
Unlike other statutory subsections defining grounds for terminating
parental rights, § 8–533(B)(1) does not require that DCS provide
“appropriate reunification services” before it seeks to terminate a parent’s
rights. See Toni W. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 61, 64, ¶¶ 7–9 (App.
1999). Moreover, “neither § 8–533 nor federal law requires that a parent be
provided reunification services before the court may terminate the parent’s
rights on the ground of abandonment.” Bobby G. v. Ariz. Dep’t of Econ.
Sec., 219 Ariz. 506, 510, ¶ 11 (App. 2008) (citing Toni W., 196 Ariz. at 64, ¶¶
7–9).

¶10            A parent who has formed “no custodial, personal, or financial
relationship with the child, under circumstances that meet the statutory
ground of abandonment in A.R.S. § 8–533(B)(1)” is entitled to lesser
constitutional protection. Toni W., 196 Ariz. at 65-66, ¶ 14. Under A.R.S. §
8–201(1), “[f]ailure to maintain a normal parental relationship with the child
without just cause for a period of six months constitutes prima facie
evidence of abandonment.” This record supports the finding that Mother
failed to maintain a normal parental relationship with A.G. and abandoned
him. Also, there is no requirement under the applicable statutes, rules, and
case law that the juvenile court make a specific finding that DCS provided




                                       4
                        MARISSA H. v. DCS, A.G.
                         Decision of the Court

“appropriate reunification services” or that it would have been futile to do
so.5

                              CONCLUSION

¶11            Applying the applicable standards of appellate review to the
record in this case, we discern no abuse of discretion or legal error. We
therefore affirm the juvenile court’s termination of Mother’s parental rights
regarding A.G.




                                 :ama




5 Regarding the required determination that termination of parental rights
be in the best interests of the child, Mother does not challenge the juvenile
court’s finding regarding best interests.

                                        5